DETAILED ACTION
This action considers the preliminary response of July 29, 2021 as well as the Applicant’s IDS submissions. As set forth in the Applicant’s preliminary response, new claims 19-36 were added.. Claims 1-36 remain pending. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,368,335 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2021, November 17, 2011, February 7, 2022, March 9, 2022 and May 16, 2022 were received. The submissions ae in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-11, 14-20, 23-29 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustapha US Patent Pub. 2010/0027466 in view of Nimbalker et al. US Patent Pub. 2012/0163305. 
Regarding claim 1:
A method implemented by a device at a base station of a cell of a cellular network, comprising: 
Mustapha is directed to a method for use by a base station in which primary system is periodically broadcast and secondary information is broadcast in response to a trigger event. See the abstract and paragraph [0005]. See also Figure 9 which shows the various components of a base station. 
broadcasting, to at least one terminal, essential system information, 
See paragraph [0006] which discloses the broadcast of primary system information (essential system information)). See also paragraphs [0012-0013]. 
the essential system information comprising a resource configuration of a demand channel for requesting optional system information to be provided to the at least one terminal on a demand-basis and information identifying a predefined resource zone for receiving the optional system information in response to a request for the optional system information 
See paragraph [0009] –[0010] which discloses the primary system information (essential system information) includes identifying time and channel information (predefined resource zone)  where the broadcast of the secondary information can be obtained. See also paragraph [0008] which discloses that a trigger event  (which is based on a request for second system information from user equipment) causes the broadcast of the second information (optional system information). 
As set forth in paragraph [0015], a channel or code sequence (demand channel) may be reserved for requests from user equipment for secondary system information.  As also set forth in paragraph [0022], requesting may comprise using a reserved channel or code sequent to request secondary system information. 
Thus, Mustapha discloses a resource configuration of a demand channel for requesting optional system information.  However, to the extent it is considered that the primary system information of Mustapha does not comprise the channel information (resource configuration  of a demand channel) the Examiner notes that it would have been obvious to a person of ordinary skill in the art to have a base station provide that information to the user equipment. 
For example, with respect to the essential system information comprising a resource configuration of a demand channel, the Examiner finds that Nimbalker discloses that it was known for a base station to transmit an uplink access configuration information (resource configuration) that will be  used by the UE to transmit a waveform that enables the UE to request the base station (transmit a request based on the resource information) to transition from low power mode to high power mode where the base station transmits a second amount of system information..  See paragraph [0019], [0022] and [0028]
Therefore, it would have been obvious to a person of ordinary skill in the art to have the base station provide the resource information to the user equipment. Mustapha discloses in paragraphs [0009-0010] the primary system information includes scheduling information for identifying the next broadcast of the secondary system information or a location where the scheduling information can be obtained This information includes time and channel information.  Thus, based on this teaching it would have been obvious to a person of ordinary skill in the art to include a resource configuration of a demand channel for requesting optional system information. Nimbalker, in paragraph [0028], like Mustapha also discloses of sending via the system information the location (“frequency location of the uplink waveform and/or the uplink RACH preamble). Thus, the teachings of Mustapha and Nimbalker would have yielded a predictable result for broadcasting a resource configuration to the UE from the base station based on the teachings set forth in Mustapha. By sending the resource configuration, this will improve the efficiency of the system, since the UE would be provided with the configuration information that it can use to make the request for the secondary system information. 
wherein the essential system information is required to access a cell of the device, 
See paragraph [0013] which discloses the primary system information comprises an identifier of the cell and a set of cell radio parameters. 
wherein the demand channel is a channel on which user equipments send a request for requesting at least a part of the optional system information on the demand-basis to avoid periodic transmission of the optional system information, 
As set forth in paragraph [0015], Mustapha discloses a channel may be reserved for request from user equipment of secondary system information and that this information is based on a single trigger event.  See also paragraph [007] which states that the trigger even may comprise receipt of a request for secondary system information form user equipment., which indicates that the secondary information is needed. See also paragraph [0008]. As disclosed in these sections, the information is demand based and thus avoids periodic transmission of the secondary information. 
wherein the information identifying the predefined resource zone comprises at least one of a time resource or a frequency resource for receiving the optional system information
See paragraphs [0009-0010] which discloses that the primary system information includes scheduling information for identifying the next broadcast of the secondary system information or a location where the scheduling information can be obtained This information includes time and channel information.  
while monitoring the demand channel, receiving a request from the at least one terminal for at least a part of optional system information other than the essential system information; and 
See paragraphs [0015] which discloses a channel may be reserved for requests from user equipment for secondary system information.  See also paragraph [0007] and [0022]
in response to receiving the request from a user equipment, broadcasting an indicator in the predefined resource zone to indicate existence of the part of the optional system information and broadcasting, on the demand basis, the part of the optional system information in the predefined resource zone.
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 2:
The method of claim 1, wherein the demand channel is a common channel shared by terminals in the cell.  
See paragraph [0022] which discloses using a reserved channel to request secondary system information. See also paragraph [0015] which discloses that this channel is used by more than one user equipment and thus it is shared by terminals in the cell. 
Regarding claim 5:
The method of claim 1, further comprising: broadcasting a configuration of a resource zone with the essential system information, wherein broadcasting the part of the optional system information comprises broadcasting the part of the optional system information in the resource zone.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 6:
The method of claim 1, wherein broadcasting essential system information and the resource configuration of the demand channel comprises: broadcasting the resource configuration of the demand channel as a part of the essential system information.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 7:
The method of claim 1, wherein the resource configuration of the demand channel includes at least one of the following: a period of the demand channel, a time offset with respect to a reference signal, or a frequency offset with respect to the reference signal.  
See paragraph [0072] which described that the scheduling information includes the period of the channel. 

Regarding claim 8:
The method of claim 1, further comprising: determining the resource configuration of the demand channel based on at least one of the following: beamforming of the device, or grouping of terminals in the cell.  
See paragraph [0015] which discloses that the channel is based on information provided from more than one user equipment (grouping of terminals in the cell). See also paragraph [0078]

Regarding claim 9:
The method of claim 1, wherein monitoring the request comprises: monitoring a sequence as the request, the sequence being common to a plurality of terminals in the cell.  
See paragraph [0015] which discloses that the channel is based on information provided from more than one user equipment (grouping of terminals in the cell). See also paragraph [0078]

Regarding claim 10:
A device at a base station of a cell of a cellular network, comprising: 
Mustapha is directed to a method for use by a base station in which primary system is periodically broadcast and secondary information is broadcast in response to a trigger event. See the abstract and paragraph [0005]. See also Figure 9 which shows the various components of a base station. 
a transceiver configured to broadcast, to at least one terminal, essential system information, 
See paragraph [0006] which discloses the broadcast of primary system information (essential system information)). See also paragraphs [0012-0013]. 
the essential system information comprising a resource configuration of a demand channel for requesting optional system information to be provided to the at least one terminal on a demand-basis and information identifying a predefined resource zone for receiving the optional system information in response to a request for the optional system information, 
See paragraph [0009] –[0010] which discloses the primary system information (essential system information) includes identifying time and channel information (predefined resource zone)  where the broadcast of the secondary information can be obtained. See also paragraph [0008] which discloses that a trigger event  (which is based on a request for second system information from user equipment) causes the broadcast of the second information (optional system information). 
As set forth in paragraph [0015], a channel or code sequence (demand channel) may be reserved for requests from user equipment for secondary system information.  As also set forth in paragraph [0022], requesting may comprise using a reserved channel or code sequent to request secondary system information. 
Thus, Mustapha discloses a resource configuration of a demand channel for requesting optional system information.  However, to the extent it is considered that the primary system information of Mustapha does not comprise the channel information (resource configuration  of a demand channel) the Examiner notes that it would have been obvious to a person of ordinary skill in the art to have a base station provide that information to the user equipment. 
For example, with respect to the essential system information comprising a resource configuration of a demand channel, the Examiner finds that Nimbalker discloses that it was known for a base station to transmit an uplink access configuration information (resource configuration) that will be  used by the UE to transmit a waveform that enables the UE to request the base station (transmit a request based on the resource information) to transition from low power mode to high power mode where the base station transmits a second amount of system information..  See paragraph [0019], [0022] and [0028]
Therefore, it would have been obvious to a person of ordinary skill in the art to have the base station provide the resource information to the user equipment. Mustapha discloses in paragraphs [0009-0010] the primary system information includes scheduling information for identifying the next broadcast of the secondary system information or a location where the scheduling information can be obtained This information includes time and channel information.  Thus, based on this teaching it would have been obvious to a person of ordinary skill in the art to include a resource configuration of a demand channel for requesting optional system information. Nimbalker, in paragraph [0028], like Mustapha also discloses of sending via the system information the location (“frequency location of the uplink waveform and/or the uplink RACH preamble). Thus, the teachings of Mustapha and Nimbalker would have yielded a predictable result for broadcasting a resource configuration to the UE from the base station based on the teachings set forth in Mustapha. By sending the resource configuration, this will improve the efficiency of the system, since the UE would be provided with the configuration information that it can use to make the request for the secondary system information. 
wherein the essential system information is required to access a cell of the device, 
See paragraph [0013] which discloses the primary system information comprises an identifier of the cell and a set of cell radio parameters. 
wherein the demand channel is a channel on which terminals send a request for requesting at least a part of the optional system information on the demand-basis to avoid periodic transmission of the optional system information, 
As set forth in paragraph [0015], Mustapha discloses a channel may be reserved for request from user equipment of secondary system information and that this information is based on a single trigger event.  See also paragraph [007] which states that the trigger even may comprise receipt of a request for secondary system information form user equipment., which indicates that the secondary information is needed. See also paragraph [0008]. As disclosed in these sections, the information is demand based and thus avoids periodic transmission of the secondary information. 
wherein the information identifying the predefined resource zone comprises at least one of a time resource or a frequency resource for receiving the optional system information; and 
See paragraphs [0009-0010] which discloses that the primary system information includes scheduling information for identifying the next broadcast of the secondary system information or a location where the scheduling information can be obtained This information includes time and channel information.  
a controller configured to, while monitoring demand channel, receive a request from the at least one terminal for at least a part of optional system information other than the essential system information,
See paragraphs [0015] which discloses a channel may be reserved for requests from user equipment for secondary system information.  See also paragraph [0007] and [0022]
 the transceiver being further configured to: broadcast an indicator in the predefined resource zone to indicate existence of the part of the optimal system information; and in response to receiving the request and on the demand-basis, broadcast the part of the optional system information in the predefined resource zone.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 11:
The device of claim 10, wherein the demand channel is a common channel shared by terminals in the cell.  
See paragraph [0022] which discloses using a reserved channel to request secondary system information. See also paragraph [0015] which discloses that this channel is used by more than one user equipment and thus it is shared by terminals in the cell. 

Regarding claim 14:
The device of claim 10, wherein the transceiver is further configured to broadcast a configuration of a resource zone with the essential system information, and wherein the transceiver is configured to broadcast the part of the optional system information in the resource zone.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 15:
The device of claim 10, wherein the transceiver is configured to broadcast the resource configuration of the demand channel as a part of the essential system information.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 16:
The device of claim 10, wherein the resource configuration of the demand channel includes at least one of the following: a period of the demand channel, a time offset with respect to a reference signal, or a frequency offset with respect to the reference signal.  
See paragraph [0072] which described that the scheduling information includes the period of the channel. 

Regarding claim 17:
The device of claim 10, wherein the controller is further configured to determine the resource configuration of the demand channel based on at least one of the following: beamforming of the device, or grouping of terminals in the cell.  
See paragraph [0015] which discloses that the channel is based on information provided from more than one user equipment (grouping of terminals in the cell). See also paragraph [0078]

Regarding claim 18:
The device of claim 10, wherein the controller is configured to monitor a sequence as the request, the sequence being common to a plurality of terminals in the cell.  
See paragraph [0015] which discloses that the channel is based on information provided from more than one user equipment (grouping of terminals in the cell). See also paragraph [0078] 

Regarding claim 19:
A method implemented by a terminal, comprising: 
Mustapha is directed to a method for use by a user equipment in which the user equipment can request secondary system information. See paragraph [0007]
receiving essential system information broadcast by a device at a base station of a cell of a cellular network, 
See paragraph [0006] which discloses the broadcast of primary system information (essential system information)) and the reception of the information by user equipment (paragraphs [0016-0019]). 
the essential system information comprising a resource configuration of a demand channel for requesting optional system information to be provided to the terminal on a demand-basis and information identifying a predefined resource zone for receiving the optional system information in response to a request for the optional system information, 
See paragraph [0009] –[0010] which discloses the primary system information (essential system information) includes identifying time and channel information (predefined resource zone)  where the broadcast of the secondary information can be obtained. See also paragraph [0008] which discloses that a trigger event  (which is based on a request for second system information from user equipment) causes the broadcast of the second information (optional system information). 
As set forth in paragraph [0015], a channel or code sequence (demand channel) may be reserved for requests from user equipment for secondary system information.  As also set forth in paragraph [0022], requesting may comprise using a reserved channel or code sequent to request secondary system information. 
Thus, Mustapha discloses a resource configuration of a demand channel for requesting optional system information.  However, to the extent it is considered that the primary system information of Mustapha does not comprise the channel information (resource configuration  of a demand channel) the Examiner notes that it would have been obvious to a person of ordinary skill in the art to have a base station provide that information to the user equipment. 
For example, with respect to the essential system information comprising a resource configuration of a demand channel, the Examiner finds that Nimbalker discloses that it was known for a base station to transmit an uplink access configuration information (resource configuration) that will be  used by the UE to transmit a waveform that enables the UE to request the base station (transmit a request based on the resource information) to transition from low power mode to high power mode where the base station transmits a second amount of system information..  See paragraph [0019], [0022] and [0028]
Therefore, it would have been obvious to a person of ordinary skill in the art to have the base station provide the resource information to the user equipment. Mustapha discloses in paragraphs [0009-0010] the primary system information includes scheduling information for identifying the next broadcast of the secondary system information or a location where the scheduling information can be obtained This information includes time and channel information.  Thus, based on this teaching it would have been obvious to a person of ordinary skill in the art to include a resource configuration of a demand channel for requesting optional system information. Nimbalker, in paragraph [0028], like Mustapha also discloses of sending via the system information the location (“frequency location of the uplink waveform and/or the uplink RACH preamble). Thus, the teachings of Mustapha and Nimbalker would have yielded a predictable result for broadcasting a resource configuration to the UE from the base station based on the teachings set forth in Mustapha. By sending the resource configuration, this will improve the efficiency of the system, since the UE would be provided with the configuration information that it can use to make the request for the secondary system information. 
wherein the essential system information is required to access a cell of the device, 
See paragraph [0013] which discloses the primary system information comprises an identifier of the cell and a set of cell radio parameters. 
wherein the demand channel is a channel for requesting at least a part of the optional system information on the demand-basis, wherein the information identifying the predefined resource zone comprises at least one of a time resource or a frequency resource for receiving the optional system information; 
As set forth in paragraph [0015], Mustapha discloses a channel may be reserved for request from user equipment of secondary system information and that this information is based on a single trigger event.  See also paragraph [007] which states that the trigger even may comprise receipt of a request for secondary system information form user equipment., which indicates that the secondary information is needed. See also paragraph [0008]. As disclosed in these sections, the information is demand based and thus avoids periodic transmission of the secondary information. 
sending, on the demand channel, a request for at least a part of optional system information other than the essential system information; and 
See paragraphs [0009-0010] which discloses that the primary system information includes scheduling information for identifying the next broadcast of the secondary system information or a location where the scheduling information can be obtained This information includes time and channel information.  
receiving an indicator broadcast in the predefined resource zone, the indicator indicating existence of the part of the optional system information and receiving, on the demand basis, the part of the optional system information broadcast in the predefined resource zone.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 20:
The method of claim 19, wherein the demand channel is a common channel shared by the terminal and one or more other terminals in the cell.  
See paragraph [0022] which discloses using a reserved channel to request secondary system information. See also paragraph [0015] which discloses that this channel is used by more than one user equipment and thus it is shared by terminals in the cell. 

Regarding claim 23:
The method of claim 19, further comprising: receiving a configuration of a resource zone with the essential system information; wherein receiving the part of the optional system information comprises receiving the part of the optional system information in the resource zone.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 24:
The method of claim 19, wherein receiving essential system information and the resource configuration of the demand channel comprises: receiving the resource configuration of the demand channel as a part of the essential system information.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 25:
The method of claim 19, wherein the resource configuration of the demand channel includes at least one of the following: a period of the demand channel, a time offset with respect to a reference signal, or a frequency offset with respect to the reference signal.  
See paragraph [0072] which described that the scheduling information includes the period of the channel. 

Regarding claim 26:
The method of claim 19, wherein the resource configuration of the demand channel is based on at least one of the following: beamforming of the device, or grouping of terminals in the cell.  
See paragraph [0015] which discloses that the channel is based on information provided from more than one user equipment (grouping of terminals in the cell). See also paragraph [0078]

Regarding claim 27:
The method of claim 19, wherein the request is associated with a sequence common to a plurality of terminals in the cell.  
See paragraph [0015] which discloses that the channel is based on information provided from more than one user equipment (grouping of terminals in the cell). See also paragraph [0078]
Regarding claim 28:
A terminal, comprising: 
Mustapha discloses a user equipment (terminal). See Figure 1 (reference characters 3-0, 3-1, 3-2). 
a receiver configured to receive essential system information broadcast by a device at a base station of a cell of a cellular network, 
See Figure 10 which discloses a transceiver circuit (receiver) configured to receiving information.  See paragraph [0006] which discloses the broadcast of primary system information (essential system information)) and the reception of the information by user equipment (paragraphs [0016-0019]). 
the essential system information comprising a resource configuration of a demand channel for requesting optional system information to be provided to the terminal on a demand-basis and information identifying a predefined resource zone for receiving the optional system information in response to a request for the optional system information, 
See paragraph [0009] –[0010] which discloses the primary system information (essential system information) includes identifying time and channel information (predefined resource zone)  where the broadcast of the secondary information can be obtained. See also paragraph [0008] which discloses that a trigger event  (which is based on a request for second system information from user equipment) causes the broadcast of the second information (optional system information). 
As set forth in paragraph [0015], a channel or code sequence (demand channel) may be reserved for requests from user equipment for secondary system information.  As also set forth in paragraph [0022], requesting may comprise using a reserved channel or code sequent to request secondary system information. 
Thus, Mustapha discloses a resource configuration of a demand channel for requesting optional system information.  However, to the extent it is considered that the primary system information of Mustapha does not comprise the channel information (resource configuration  of a demand channel) the Examiner notes that it would have been obvious to a person of ordinary skill in the art to have a base station provide that information to the user equipment. 
For example, with respect to the essential system information comprising a resource configuration of a demand channel, the Examiner finds that Nimbalker discloses that it was known for a base station to transmit an uplink access configuration information (resource configuration) that will be  used by the UE to transmit a waveform that enables the UE to request the base station (transmit a request based on the resource information) to transition from low power mode to high power mode where the base station transmits a second amount of system information..  See paragraph [0019], [0022] and [0028]
Therefore, it would have been obvious to a person of ordinary skill in the art to have the base station provide the resource information to the user equipment. Mustapha discloses in paragraphs [0009-0010] the primary system information includes scheduling information for identifying the next broadcast of the secondary system information or a location where the scheduling information can be obtained This information includes time and channel information.  Thus, based on this teaching it would have been obvious to a person of ordinary skill in the art to include a resource configuration of a demand channel for requesting optional system information. Nimbalker, in paragraph [0028], like Mustapha also discloses of sending via the system information the location (“frequency location of the uplink waveform and/or the uplink RACH preamble). Thus, the teachings of Mustapha and Nimbalker would have yielded a predictable result for broadcasting a resource configuration to the UE from the base station based on the teachings set forth in Mustapha. By sending the resource configuration, this will improve the efficiency of the system, since the UE would be provided with the configuration information that it can use to make the request for the secondary system information. 
wherein the essential system information is required to access a cell of the device, 
See paragraph [0013] which discloses the primary system information comprises an identifier of the cell and a set of cell radio parameters. 
wherein the demand channel is a channel for requesting at least a part of the optional system information on the demand-basis, wherein the information identifying the predefined resource zone comprises at least one of a time resource or a frequency resource for receiving the optional system information; and 
As set forth in paragraph [0015], Mustapha discloses a channel may be reserved for request from user equipment of secondary system information and that this information is based on a single trigger event.  See also paragraph [007] which states that the trigger even may comprise receipt of a request for secondary system information form user equipment., which indicates that the secondary information is needed. See also paragraph [0008]. As disclosed in these sections, the information is demand based and thus avoids periodic transmission of the secondary information. 
a transmitter configured to send, on the demand channel, a request for at least a part of optional system information other than the essential system information; 
See paragraphs [0009-0010] which discloses that the primary system information includes scheduling information for identifying the next broadcast of the secondary system information or a location where the scheduling information can be obtained This information includes time and channel information.  
wherein the receiver is further configured to: receive an indicator broadcast in the predefined resource zone, the indicator indicating existence of the part of the optimal system information; and receive, on the demand-basis, the part of the optional system information broadcast in the predefined resource zone.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 29:
The terminal of claim 28, wherein the demand channel is a common channel shared by the terminal and one or more other terminals in the cell.  
See paragraph [0022] which discloses using a reserved channel to request secondary system information. See also paragraph [0015] which discloses that this channel is used by more than one user equipment and thus it is shared by terminals in the cell. 

Regarding claim 32:
The terminal of claim 28, wherein the receiver is further configured to: receive a configuration of a resource zone with the essential system information; and receive the part of the optional system information in the resource zone.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 33:
The terminal of claim 28, wherein the receiver is configured to receive the resource configuration of the demand channel as a part of the essential system information.  
See paragraph [0008] which discloses that in response to the trigger event, broadest of the secondary system information is sequenced  and based on cell resources the information is transmitted. As set forth above, Mustapha in paragraph [0009] discloses that the secondary information is broadcast at a specific location (time and channel). 

Regarding claim 34:
The terminal of claim 28, wherein the resource configuration of the demand channel includes at least one of the following: a period of the demand channel, a time offset with respect to a reference signal, or a frequency offset with respect to the reference signal.  
See paragraph [0072] which described that the scheduling information includes the period of the channel. 

Regarding claim 35:
The terminal of claim 28, wherein the resource configuration of the demand channel is based on at least one of the following: beamforming of the device, or grouping of terminals in the cell.  
See paragraph [0015] which discloses that the channel is based on information provided from more than one user equipment (grouping of terminals in the cell). See also paragraph [0078]

Regarding claim 36:
The terminal of claim 28, wherein the request is associated with a sequence common to a plurality of terminals in the cell. 
See paragraph [0015] which discloses that the channel is based on information provided from more than one user equipment (grouping of terminals in the cell). See also paragraph [0078]

Claims 3, 12, 21, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustapha US Patent Pub. 2010/0027466 in view of Nimbalker et al. US Patent Pub. 2012/0163305 and further in view of  Li et al. US Patent Pub. 2014/0126434  
Regarding claim 3: The method of claim 1, wherein broadcasting the essential system information and the resource configuration of the demand channel comprises: broadcasting the resource configuration of the demand channel and at least a part of the essential system information in an access information table (AIT).
Regarding claim 12: The device of claim 10, wherein the transceiver is configured to broadcast the resource configuration of the demand channel and at least a part of the essential system information in an access information table (AIT).
Regarding claim 21: The method of claim 19, wherein the resource configuration of the demand channel and at least a part of the essential system information is received in an access information table (AIT).
Regarding claim 30: The terminal of claim 28, wherein the resource configuration of the demand channel and at least a part of the essential system information is received in an access information table (AIT).
Mustapha and Nimbalker as set forth above, disclose the broadcast of a resource configuration with the essential system information. Mustapha and Nimbalker do not specifically disclose that this information is part of an access information table. 
Nonetheless, Li discloses that it was well known in the art to use a table for configuration information. See paragraph [0047]. As explained by Li, the UE uses the table so that it can use the provided system information. This information provides UL/DL channel information to the UE. Li also teachers table information is transmitted to all UEs common through a broadcast channel. See also paragraph [0069] 
Therefore, it would have been obvious to a person of ordinary skill in the art to use an access table so that the UE can be informed of channel changes. As disclosed by Mustapha and Nimbalker, the base station provides information related to a channel that is used for the request. Thus, using a table would have been predictable to one of ordinary skill in the art since it was known to use tables to provide system information to a plurality of UEs. 
Allowable Subject Matter
Claims 4, 13, 22 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992